DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zama et al. (JP-2000-114009A1 IDS) (hereafter Zama).
With respect to claim 1, Zama teaches a method for manufacturing a resistor (paragraph 1; and figures), comprising: preparing electrode metals (20) and a resistor metal (24); stacking the electrode metal, the resistor metal, and the electrode metal, and applying pressure from stacked direction to form an integrated resistor base material, applying pressure to the resistor base material from a direction perpendicular to the stacked direction to make the resistor base material a thin plate-shape resistor base material (figure 18; and paragraphs 42-45); and, obtaining individual resistors (made from cutting line 128) from the thin plate-shape resistor base material (figure 18; and paragraphs 42-45). 

With respect to claim 3, Zama teaches wherein an area of the bonded surface between the resistor metal and the electrode metal is wider than the area of thickness of each metal (figure 18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zama as applied to claim 1 above, and further in view of Hirasawa (WO 2015/146433A1 IDS).
With respect to claim 4, Zama does not teach wherein a wire bonding position on an electrode metal portion when mounting is indicated.  However, Hirasawa teaches wherein a wire bonding position on an electrode metal portion when mounting is indicated (figure 6; and paragraphs 45-46).
At the time of filing the claimed position it would have been obvious to mark the wire bonding location as taught by Hirasawa in the process of Zama in order to ensure that the bond is formed in the desired location. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735